- BB&T Exhibit 99.1 Oct. 30, 2009 FOR IMMEDIATE RELEASE Contacts: Tamera Gjesdal A.-C. McGraw Senior Vice President Vice President Investor Relations Corporate Communications 733-3058 733-1471 BB&T Corporation CEO to speak Nov. 5 at BancAnalysts Association of Boston conference WINSTON-SALEM, N.C.  BB&T Corporation (NYSE: BBT) today said that Chief Executive Officer Kelly King is scheduled to present at the BancAnalysts Association of Boston Inc. conference Thursday, Nov. 5 at 9:15 a.m. EST. Kings presentation at the Is That a Light at the End of the Tunnel? conference in Boston will focus on BB&Ts financial performance and corporate strategy. King will be joined at the conference by top executives from several of the nations largest financial services companies. A live audio webcast will be available on BB&Ts Web site at BBT.com/investor. Presentation slides have been posted on the site. A replay of the presentation will be available at BBT.com following the live event and remain on the site for 30 days. At Sept. 30, Winston-Salem, N.C.-based BB&T Corporation (NYSE: BBT) had $165.3 billion in assets and operated more than 1,800 financial centers in 13 states and Washington, D.C. More information about the company is available at BBT.com. ###
